Case 2:13-cv-06004-JAK-AGR Document 594 Filed 02/02/21 Page 1 of 3 Page ID #:17031




 1   Richard S. Busch (TN BPR 14594) (pro hac       Martin R. Glick (SBN 40187)
     vice)                                          marty@skaggsfaucette.com
 2   rbusch@kingballow.com                          SKAGGS FAUCETTE LLP
     KING & BALLOW                                  4 Embarcadero Center
 3   315 Union Street, Suite 1100                   Suite 1400 PMB #72
     Nashville, TN 37201                            San Francisco, CA 94111
 4   (615) 259-3456, Fax: (615) 726-5417            (415) 215-5224
     Attorneys for Frankie Christian Gaye and       Attorneys for Frankie Christian Gaye
 5   Nona Marvisa Gaye                              and Nona Marvisa Gaye
 6                                                  Daniel B. Asimow (SBN 165661)
     Paul N. Philips (SBN 187928)                   Daniel.Asimow@arnoldporter.com
 7   pnp@pnplegal.com                               ARNOLD & PORTER KAYE
     LAW OFFICES OF PAUL N. PHILIPS, APLC           SCHOLER LLP
 8   468 N. Camden Drive, Ste. 200                  Three Embarcadero Center, 10th Floor
     Beverly Hills, CA 90210                        San Francisco, CA 94111-4024
 9   (323) 813-1126, Fax: (310)854-6902             (415) 471-3100, Fax: (415) 471-3400
     Attorneys for Marvin Gaye III                  Attorneys for Frankie Christian Gaye
10
     Daniel C. Posner (SBN 232009)                  and Nona Marvisa Gaye
11   danposner@quinnemanuel.com
     QUINN EMANUEL URQUHART &
12   SULLIVAN, LLP
     865 South Figueroa Street
13   Los Angeles, CA 90017
     (213) 443-3000
14   Attorneys for Pharrell Williams and More
     Water from Nazareth Publishing, Inc.
15
16
                     UNITED STATES DISTRICT COURT
17          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
18
     PHARRELL WILLIAMS, an individual;          Case No. CV13-06004-JAK (AGRx)
19   ROBIN THICKE, an individual; and
     CLIFFORD HARRIS, JR., an individual,       Action Commenced: August 15, 2013
20
                Plaintiffs,
21                                              JOINT REQUEST FOR DECISION
          vs.                                   IN ACCORDANCE WITH LOCAL
22                                              RULE 83-9.2
     BRIDGEPORT MUSIC, INC., a
23   Michigan corporation; FRANKIE              Honorable Judge John A. Kronstadt
     CHRISTIAN GAYE, an individual;
24   MARVIN GAYE III, an individual;            Courtroom 10B
     NONA MARVISA GAYE, an individual;
25   and DOES 1 through 10, inclusive,
26              Defendants.
27
28
Case 2:13-cv-06004-JAK-AGR Document 594 Filed 02/02/21 Page 2 of 3 Page ID #:17032




 1           Pursuant to Local Rule 83-9.2, undersigned counsel respectfully advise the Court
 2   that Defendants’ Motion for Relief from Amended Judgment (“Motion,” ECF No. 577)
 3   has been under submission for more than 120 days and request that the Court issue a
 4   decision within 30 days or advise the parties in writing of the date by which the decision
 5   shall be made.
 6           The specific dates at issue are as follows. On December 9, 2019, Defendants
 7   Frankie Christian Gaye, Marvin Gaye III, and Nona Marvisa Gaye (“Defendants”) filed
 8   the Motion (ECF No. 577). Plaintiff and Counter-Defendant Pharrell Williams and
 9   Counter-Defendant More Water from Nazareth Publishing, Inc. filed their opposition to
10   the Motion on January 31, 2020 (ECF No. 585). Defendants filed their reply in support
11   of the Motion on March 3, 2020 (ECF No. 591).
12           The Motion was originally set for hearing on April 27, 2020, but was taken off
13   calendar and deemed submitted on March 24, 2020 as part of the Court’s March 23,
14   2020 Continuity of Operations Plan in response to the COVID-19 pandemic (ECF No.
15   592).
16           As a result, the Motion has now been under submission for more than 120 days.
17   Dated: February 2, 2021                       Respectfully submitted,
18                                                 KING & BALLOW
19                                                 By:    /s/ Richard S. Busch
                                                          RICHARD S. BUSCH
20
21                                                 SKAGGS FAUCETTE LLP

22                                                 By:    /s/ Martin R. Glick
                                                          MARTIN R. GLICK
23
                                                   ARNOLD & PORTER KAYE
24                                                 SCHOLER LLP
25                                                 By:    /s/ Daniel B. Asimow
                                                          DANIEL B. ASIMOW
26
                                                   Attorneys for Frankie Christian Gaye
27                                                 and Nona Marvisa Gaye
28

                                               -1-
Case 2:13-cv-06004-JAK-AGR Document 594 Filed 02/02/21 Page 3 of 3 Page ID #:17033



                                                  THE LAW OFFICES OF PAUL N.
 1                                                PHILIPS, APLC
 2                                                By:   /s/ Paul N. Philips
                                                        PAUL N. PHILIPS
 3
                                                  Attorneys for Marvin Gaye III
 4
 5                                                QUINN EMANUEL URQUHART &
                                                  SULLIVAN, LLP
 6
                                                  By:   /s/ Daniel C. Posner
 7                                                      DANIEL C. POSNER
 8                                                Attorneys for Pharrell Williams and
                                                  More Water From Nazareth Publishing,
 9                                                Inc.
10
11
12                                     ATTESTATION
13         Pursuant to Local Rule 5-4.3.4(2)(i), I, Richard S. Busch, attest that all
14   signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
15   content and have authorized the filing.
16   Dated: February 2, 2021
17                                                /s/ Richard S. Busch
                                                  RICHARD S. BUSCH
18
19
20
21
22
23
24
25
26
27
28

                                               -2-
